Citation Nr: 0532997	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation for shrapnel injury with scars, bilateral eyelids 
and bridge of nose; bilateral corneal foreign body scars; 
retained corneal, scleral and anterior chamber angle foreign 
bodies, left eye; peripheral cortical cataract, left eye; and 
glaucoma, left eye, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue of evaluation for shrapnel injury with scars, 
bilateral eyelids and bridge of nose; bilateral corneal 
foreign body scars; retained corneal, scleral and anterior 
chamber angle foreign bodies, left eye; peripheral cortical 
cataract, left eye; and glaucoma, left eye is on appeal.  
Service medical records of February 1966 note that the 
veteran was also diagnosed with photophobia as a result of 
the in-service injury to the eyes.  The veteran now claims 
that his photophobia has increased in severity.  

This evidence presents a theory of potential entitlement that 
has not been addressed by the AOJ.  The AOJ has not addressed 
the issue of entitlement to service connection for 
photophobia.  The Board notes that in the SSOC of October 
2004 the RO noted that there are no criteria in the rating 
schedule that recognizes photophobia as a separate 
disability.  However, the fact that a particular disability 
is not in the rating schedule does not prevent the RO from 
addressing the issue of service connection for the 
disability.  Furthermore, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has ruled that the Board 
is obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000)(holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  Since service medical records show that the 
veteran was diagnosed with photophobia as a result of the in-
service injury, the Board finds that the issue is 
inextricably intertwined with the issue on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.  Thus, the 
AOJ must address this matter.

This case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an examination to determine the 
extent of impairment due to photophobia.  
The sensitivity to light; the need for 
dark glasses; and any potential rest 
requirement should be documented.

2.  The AOJ must address the issue of 
entitlement to service connection for 
photophobia.  The AOJ must issue a 
rating decision in blue paper.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

